? VA CR EE
/2 : 1 y: À Vo
7 PUBLIQUE DU CAMEROUN Rs 1 300 PAIX- TRAVAIL-PATRIE

16 RD

CONVENTION Aus à D'EXPLOITATION
BR. 0 1 19 ICPEIMINEF/CAB/DU

En application des dispositions de la Loi n° 94/01 du 20 Janvier 1994 portant k
Régime des Forèts, de la Faune et de la Pêche, du décret n° 95/531/PM du 23 Août -

1995 fixant les modalités d'application du Régime’ des Forêts, de la décision n°
du rendant applicable le Guide d'élaboration des plans
d'aménagement des forêts de production du Domaine Forestier Permanent'de la
République du Cameroun, une Convention Provisoire d'Exploitation d'une

concession forestière est passée entre:

Le Gouvernement de la République du Cameroun représenté par le Ministre chargé
des Forêts,

d'une part,
ET

La Soclété FORESTIERE DU DJA ET DE LA BOUMBA (SFDB) BP. 7581
YAOUNDE représentée par MBELLE MODESTE en qualité de GERANT.

d'autre part.
I a été convenu ce qui suit:
Article 1er: DISPOSITIONS GÉNÉRALES

al(1): La présente Convention Provisoire d'Exploitation définit les conditions
d'obtention d'une Convention Définitive d'Exploitation et confère au concessionnaire
le droit d'obtenir annuellement, pendant la durée de la convention provisoire, une
autorisation pour exploiter une assiette de coupe d'une superficie maximale de 2 500
ha

al(2): La présente Convention Provisoire d'Exploitation s'exerce sur un
territoire de 46 922 ha dans le Domaine Forestier Permanent désigné comme étant
la concession forestière n° 7074 et dont les limites sont fixées par celles de/ou des
Unités Forestières d'Aménagement n° 10 929 tel que décrit dans le plan de
localisation en annexe.

Article 2: DURÉE DE LA CONVENTION

La présente Convention Provisoire d'Exploitation a une validité maximale de trois (3)
ans non renouvelable

F1 ‘ F TIMBRE FISCAL À
| É FRANCS. À

y
fi CONDITIONS D'EXPLOITATION

La présente Convention Provisoire d'Exploitation est assortie d'un cahier des
charges qui comprend les clauses générales et les clauses particulières que le

concessionnaire s'engage à exécuter. s

Article 4: Pour prétendre jouir du droit d'exploiter la concession forestière qui lui
est attribuée, le concessionnaire s'engage. à y effectuer, à ses frais, conformément
auxnormes en vigueur, et sous le contrôle technique de l'Administration chargée

des Forêts, les travaux ci-après:

- l'inventaire d'aménagement;

- l'élaboration du plan d'aménagement;

- l'établissement d'un premier plan de gestion quinquennal;

-_ l'élaboration du plan d'opération de la première année du plan de gestion:

- l'inventaire annuel d'exploitation sur les superficies à couvrir chaque année;

- la construction ou la détention d'une unité de transformation des bois issus de
la concession, dans la région d'exploitation tel que défini dans le cahier des

charges.

Article 6: Le concessionnaire s'engage au cas où il n'est pas propriétaire d'une
unité de transformation à justifier par un contrat, l'effectivité d'un partenariat avec un
industriel de son choix, en vue de la transformation des bois issus de la concession.

Article 6: DISPOSITIONS SUR L'AMÉNAGEMENT

al(t): L'inventaire d'aménagement doit être réalisé selon les normes en
vigueur en République du Cameroun.

Les résultats de l'inventaire d'aménagement doivent être approuvés
préalablement à l'élaboration du plan d'aménagement, par l'Administration chargée
des Forêts qui délivre à cet effet au concessionnaire une attestation de conformité.

al(2): Le contrôle de l'inventaire d'aménagement contrairement à l'inventaire
annuel d'exploitation se fait au fur et à mesure de la société effectue les travaux,
notamment dès l'ouverture des deux premiers layons.

al(3): L'attestation de conformité certifie que le concessionnaire s'est
conformé aux normes prescrites en matière d'inventaire et que les résultats de ces
inventaires ne sont entachés d'aucune irrégularité.

L'attestation de conformité est délivrée au concessionnaire trente (30) jours
après le dépôt des résultats d'inventaire; passé ce délai, sans aucune réaction de
l'Administration chargée des Forêts, le concessionnaire est réputé détenteur d'office
de ladite attestation. -

D TIMBRE FISCAL À
À FISCAL STAMP

2 ; 7) 500

al(4): Toutes les contre-expertises, à réaliser par l'Administration chargée
des Forêts, s'effectuent aux frais du concessionnaire qui encourt des sanctions en
cas de fausses déclarations.

al(5): Le plan d'aménagement est réalisé conformément aux "Guide
d'élaboration des plans d'aménagement des forêts de production du Domaine
Forestier Permanent de la République du Cameroun”.

< _al6) Le plan d'aménagement doit être assorti du premier plan de gestion
quinquennal et du plan d'opération de la première année du plan de gestion.

al(7): Le plan d'aménagement doit être terminé et déposé à l'Administration
forestière au moins six (6) mois avant la fin de la présente convention provisoire.

Article 7: DISPOSITIONS SUR L'EXPLOITATION

al(1): Le concessionnaire est tenu, chaque année, de déposer auprès de
l'Administration chargée des Forêts, une demande d'assiette annuelle de coupe et
les résultats de l'inventaire d'exploitation pour cette assiette qui ne peut excéder
2 500 ha. L'attribution de |a deuxième et troisième assiette de coupe reste
conditionnée respectivement par l'eefectivité des travaux d'inventaire
d'aménagement et par le dépôt pour approbation du projet du plan d'aménagement.

al(2): L'inventaire d'exploitation doit être réalisé en conformité avec les
normes en vigueur et en dénombrant les tiges par classes de 10 cm de diamètre.

al(3}; Le concessionnaire est tenu de respecter toutes les clauses du cahier
des charges, notamment et sans s'y limiter, les diamètres minima d'exploitation, les
carnets de chantier, le martelage des tiges abattues et les lettres de voiture.

al(4): Le concessionnaire est tenu de déposer chaque année auprès de
l'Administration chargée des Forèts, un rapport annuel d'activité un mois après la fin
de l'exercice et, le rapport annuel d'opération de la société forestière au plus tard
trois mois après la fin de l'année financière.

al(5): Le concessionnaire est tenu de payer l'ensemble des charges fiscales
conformément à la législation en vigueur. '

Article 8: La signature de la présente convention est subordonnée à la
production d'une pièce attestant la constitution par le concessionnaire, auprès du
Trésor Public, du cautionnement prévu à l'article 69 de la Loi portant Régime des
Forêts, de la Faune et de la Pêche.

Article 9:  L'exécution intégrale des obligations prévues à la présente convention
donne lieu à la délivrance par le Ministre chargé des Forêts, d'une attestation de
conformité aux clauses de la Convention Provisoire d'Exploitation en vue de
l'obtention d'une Convention Définitive d'Exploitation.

S\ lMBRE FISCAL À

FISCAL Sraup À

/'
Article 10: al(1): L'inexécution des obligations de la présente convention entraine
au terme de sa période de validité, son annulation pure et simple.

al(2): Toutefois, le Ministre chargé des Forêts se réserve le droit d'annuler la
présente convention avant terme en cas d'irrégularités gravés dûment constatées
par une commission d'experts techniques désignée à cet effet, notamment le
dépassement des limites des assiettes de coupe autorisées chaque année à

l'exploitation.
“
Article 11: ACCEPTATION

Le représentant de la société signataire de la présente convention déclare
avoir pris connaissance de toutes les clauses et conditions de la convention incluant
son cahier des charges et l'annexe sur la localisation de la concession qui en font
partie intégrante et déclare en accepter sans réserve toutes les dispositions.

Atticle 12: Le Directeur des Forèts est chargé de contrôler l'exécution de la
présente Convention Provisoire d'Exploitation qui prend effet à compter de la date

de signature./-

Fait à ME le 2 7 MARS 1998

LU ET APPROUVÉ

POUR LA SOCIÉTÉ SFDB

Sylvestre NAAH ONDOA

RD 1MBRE FISCAL À

A FISCAL STAMP

4 A 500
FRANCS

RÉPUBLIQUE DU CAMEROUN
PAIX - TRAVAIL - PATRIE

ÿ E: LE: y mo
D eMvyyz: Lord

TS Cs0

DIRECTION DES FORÊTS

CONVENTION PROVISOIRE D'EXPLOITATION

CAHIER DES CHARGES

W.0150

CONCESSION FORESTIÈRE N° 1014 UFA 10 029

TITULAIRE DE LA CONCESSION FORESTIÈRE î

Nom : SOCIETE FORESTIERE DU DJA ET DE LA BOUMBA (SFDB)
Adresse _: BP. 7581 YAOUNDE

Téléphone :22 12 61 .
Fax :

SUPERFICIE DE LA CONCESSION FORESTIÈRE : 46 922 ha

SITUATION DE LA CONCESSION FORESTIÈRE :

Province _ _: EST

Département : HAUT NYONG
Arrondissement _ : LOMIE

Commune : DISTRICK DE MESOCK

JATE LIMITE DE VALIDITÉ

TIMBRE FISCAL À
FISCAL STAMP Ÿ

500
FRANCS

4
